DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 2/2/2022.
Claims 1-4 and 6-21 are pending and have been examined.

Election/Restrictions
Claims 1-4 and 6-10 and 16-21 are allowable. The restriction requirement between inventions , as set forth in the Office action mailed on 4/11/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group II is withdrawn.  Claims 11-15, directed to a method of generating a detergent liquid by dissolving at least one detergent tablet or detergent granule is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



Reasons for Allowance
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although systems for dissolving solid detergents held within sieves or baskets are generally known, as shown by Ferrari et al. (US 2015/0151982 A1) or Lane (US 2014/0217038 A1), and it is further generally know to measure conductivity of the detergent liquid for purposes of monitoring and controlling concentration by recirculation, as shown by Barani (US 2012/0138544 A1), the prior art of record does not teach, suggest or motivate a chamber for dissolving said solid detergent while continuously submerged in a pool of water inside the chamber, comprising an interior space having an insertion opening that is closable by a cover, the insertion opening for receiving said solid detergent and being closable by the cover prior to the dissolving of the solid detergent in the water to create the detergent liquid, said chamber having inner walls that define the interior space, a water inlet positioned at the bottom of the chamber for connecting the chamber to a water supply, with the water inlet being coupled to a water inlet valve that permits the entry of water into the chamber when the water inlet valve is open and preventing entry of water into the chamber when the water inlet valve is closed; and a colander positioned inside the chamber for carrying said solid detergent, wherein said colander ensures a flow of water around the solid detergent and that all sides of the solid detergent will be constantly exposed to water in the chamber and water flow in the chamber, when said chamber is filled with water and, during the dissolving of the solid detergent, the solid detergent and water turn into a detergent liquid; a safety valve coupled to the chamber for reading pressure inside the chamber 
Claim 11 incorporates all the allowable subject matter of claim 1 and is therefore allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711                                                                                                                                                                                                        
/Joseph L. Perrin/Primary Examiner, Art Unit 1711